Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 17, 2017

                                     No. 04-15-00696-CV

                                     John M. DONOHUE,
                                          Appellant

                                               v.

 Daniel R. BUTTS, Shane Merritt, and Robert Vela, individually and in their official capacities,
                                        Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-09579
                            Honorable Peter Sakai, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Luz Elena D. Chapa, Justice

     The panel has considered the appellant's motion for rehearing, and the motion is
DENIED.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court